 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. 8:17-cv-01200-JLS-DFM                                    Date: June 12, 2019
Title: AMANN USA Inc et al v. Snowy Village USA, Inc. et al

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

     Terry Guerrero                                                 N/A
      Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

       Not Present                                             Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
             SANCTIONS SHOULD NOT ISSUE

         On May 3, 2019, the Court held a Final Pretrial Conference in this action, during
which the Court noted several deficiencies in the parties’ pretrial filings. The Court gave
the parties until May 31, 2019 to remedy the deficiencies, and their supplemental filings
completely fail to do so. (See Minutes of FPTC, Doc. 81.)
         For example, the original proposed final pretrial conference order included as
“admitted” facts that Plaintiffs argue, but Defendants dispute, were automatically
admitted pursuant to Federal Rule of Civil Procedure 36(a)(3). The Court told the parties
that they must remove such facts from the final pretrial conference order because they are
disputed. Rather than remove the disputed facts, the parties have simply moved them to a
new section. (See Revised Proposed Pretrial Conference Order at 9, Doc. 88-1.)
         Further, the parties had not filled out any of the columns in their original joint
exhibit list reflecting whether they had stipulated to admit or authenticate exhibits, or
whether the parties had any objections. The Court noted that this was inconsistent with
the proposed pretrial conference order which listed several objections and provided that
“all exhibits shall be admitted without objection at trial,” except for those as to which
specific objections had been made. (See Original Proposed Pretrial Conference Order at
51, Doc. 73-1.) The Court told the parties to meet and confer and fill out the joint exhibit
list to be consistent with the representations in the proposed pretrial conference order.
         The parties have not done so. First, they have inexplicably imported the joint
exhibit list into the revised pretrial conference order. (See Revised Proposed Pretrial
Conference Order at 53.) It is thus no longer a standalone document as required by Local
______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. 8:17-cv-01200-JLS-DFM                                     Date: June 12, 2019
Title: AMANN USA Inc et al v. Snowy Village USA, Inc. et al
Rule 16-6.1. Second, rather than meet and confer as to authentication and admission of
each exhibit, the parties have filled out only the objection column.
        The parties do not appear to understand the purpose of the pretrial conference
order and related documents – to make trial simpler. Further, the parties are seemingly
unable to comply with the Court’s orders; indeed, only after three separate orders did
they file all the necessary final pretrial conference documents. (See Doc. 76.) Now, after
a lengthy final pretrial conference in which the Court walked the parties’ counsel through
the specific problems with their filings, they have again filed patently insufficient
documents.
        Accordingly, the Court ORDERS the parties’ counsel to show cause, at a hearing
before this Court on August 23, 2019, at 10:30 a.m., why monetary sanctions should not
issue for their failure to file documents in compliance with the Court’s orders. The
parties’ counsel may each file declarations explaining their deficient filings no later than
August 9, 2019.

                                                          Initials of Preparer: tg




______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            2
